345 So.2d 765 (1977)
Otis K. HAYES, Appellant,
v.
STATE of Florida, Appellee.
No. 76-1108.
District Court of Appeal of Florida, Fourth District.
April 7, 1977.
Richard L. Jorandby, Public Defender, Frank B. Kessler, Asst. Public Defender and James K. Green, Legal Intern, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Anthony C. Musto, Asst. Atty. Gen., West Palm Beach, for appellee.
DAUKSCH, Judge.
This matter is before us after an Order below was entered revoking the Appellant's probation.
It was alleged the Appellant violated the terms of his probation by violating the law  possessing heroin.
The standard of proof in a probation violation hearing is different than that at trial. Laboratory reports are admissable without the chemist's testimony. Singletary v. State, 290 So.2d 116 (Fla. 4th DCA 1974). The Appellant's urging that the revocation was based on hearsay is not borne out by the transcript of testimony. The officers saw the Appellant purchase the foil packets, searched the Appellant and seized the packets, ran a positive presumptive test on the contents of the packet and had the presumption confirmed by a lab report from a chemist. The court was eminently correct in revoking the Appellant's probation.
AFFIRMED.
ALDERMAN, J., concurs.
MAGER, C.J., concurs in conclusion only.